Title: From George Washington to Elias Dayton, 28 June 1781
From: Washington, George
To: Dayton, Elias


                        sir

                            Head Quarters Peekskill 28th June 1781
                        
                        I was Yesterday favored with your Letter without Date.
                        Had not the Enemy made the Movement which you mention, I should, by that Time, have given you Directions to
                            have drawn your Brigade towards this River in present Circumstances, you will be pleased to draw together as much as
                            possibly you can, the whole Brigade (except the Parties in the Clover) to one Point, at Morris Town, where you will wait
                            further Orders—and altho it will much interfere with my Intentions, yet considerg the present Invasion of the State, I
                            shall not at this Time withdraw the Troops under your Comand; but expect to have them in a Readiness to be ordered to such
                            Point as eventual Circumstances may demand.
                        I have received no official account of the Promotion of Colo. Hazen to the Rank of Brigadier: whoever has
                            informed you of his being recomended by me to that Promotion, with a View to his takg Comand of the Troops of N. Jersey
                            State; must have been mistaken. to convince you of this, I send you a Copy of my Letter to Congress on the Subject of his
                            Promotion, by Colo. Hazen—in which it will appear that no such Thing was even mentioned—If the Promotion of Colo. Hazen
                            has taken Place Congress would seem to contradict their own Principles, established by their Resolutions of the 25th of
                            May last, in wch they have declared the Mode by which Promotions in future, were to take place.agreable to this Rule,
                            Colo. Van schaick & not Colo. Hazen, stood first in the Class—Untill I am informed from Congress, I know not that
                            Colo. Hazen is promoted—nor (if he is) from what Motives, or on what Principles such Event may have taken place. I am sir
                            Your most Obedient Servant
                        
                            Go: Washington
                        
                    